Case: 4:20-cr-00105-JRA Doc #:1 Filed: 02/12/20 1o0f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF OHIO 2170 02 0

 

 

   
 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT 0%.
) one
Plaintiff, ) Lg 20 CR i 0§ 3
)
v. ) CASENO.
yo Title 18, United States Code,
KEVIN CROCKETT, ) Sections 922(g)(1) and 924(a)(2)
) { f Py B x BS g ; f en
Defendant. ) J . ane ae coe A EA MAS

COUNT 1
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury charges:

On or about October 5, 2019, in the Northern District of Ohio, Eastern Division,
Defendant KEVIN CROCKETT, knowing he had been previously convicted of a crime
punishable by imprisonment for a term exceeding one year, that being: Robbery, on or about
August 27, 2008, in case number 4:08CR116, in United States District Court, Northern District
of Ohio, knowingly possessed in and affecting interstate commerce a firearm and ammunition, to
wit: a Sturm, Ruger and Co. Inc., Model P89 DAO, 9mm pistol, bearing serial number 303-
93537, and ammunition, said firearm and ammunition having been shipped and transported in
interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
